945 F.2d 407
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rodney James HANN, Defendant-Appellant.
No. 90-3511.
United States Court of Appeals, Seventh Circuit.
Argued March 6, 1991.Decided Sept. 30, 1991.Rehearing Denied Nov. 26, 1991.

Before EASTERBROOK and KANNE, Circuit Judges, and ESCHBACH, Senior Circuit Judge.

Order

1
Rodney James Hann contends that the district judge erred in declining to depart downward from the sentence prescribed by the Sentencing Guidelines in this case.   We lack jurisdiction to review that contention.   United States v. Franz, 886 F.2d 973 (7th Cir.1989).


2
Hann's other contention is that U.S.S.G. 3D1.2 requires the grouping of his offenses for purposes of determining a guideline range.   United States v. Bruder, No. 90-1931 (7th Cir.  Sept. 27, 1991) (in banc), resolves that question in Hann's favor.   The sentence is accordingly vacated, and the case is remanded for resentencing consistent with Bruder.


3
Judge Kanne dissents for the reasons stated in Judge Flaum's dissenting opinion in Bruder.